

116 S4194 IS: National Institute of Manufacturing Act
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4194IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the National Institute of Manufacturing, and for other purposes.1.Short titleThis Act may be cited as the National Institute of Manufacturing Act.2.DefinitionsIn this Act:(1)Chief Manufacturing OfficerThe term Chief Manufacturing Officer means the principal advisor to the Secretary regarding manufacturing issues and the Director of the Institute.(2)CouncilThe term Council means the National Manufacturing Council established under section 4. (3)InstituteThe term Institute means the National Institute of Manufacturing established under section 3. (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(5)National strategic plan for manufacturingThe term national strategic plan for manufacturing means the national strategic plan for manufacturing developed under section 3(c)(1).(6)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)SecretaryThe term Secretary means the Secretary of Commerce. (8)Transition periodThe term transition period means the 1-year period beginning on the date of enactment of this Act.3.Establishment of National Institute of Manufacturing(a)EstablishmentThere is established in the Department of Commerce an institute to be known as the National Institute of Manufacturing.(b)MissionThe primary missions of the Institute are to—(1)ensure global leadership in advanced manufacturing technologies critical to the long-term economic and national security of the United States;(2)restore and strengthen the United States industrial commons, which includes the essential skills, equipment, and suppliers that provide the foundation for the innovativeness and competitiveness of all United States manufacturers;(3)strengthen the technical, financial, and educational conditions and assets necessary to ensure that the United States is the best location for the creation and production of advanced technologies emerging from national research and development investments;(4)capitalize on the scientific and technological advances produced by researchers and innovators in the United States by developing capable and responsive institutions focused on advancing the technology and manufacturing readiness levels of those advances;(5)support the discovery, invention, scale-up, and transition of new products and manufacturing technologies to full-scale production in the United States;(6)address the evolving needs of manufacturers to find a diverse set of workers with the necessary skills, training, and expertise;(7)improve and expand manufacturing engineering and technology offerings within institutions of higher education and secondary schools to be more closely aligned with the needs of the United States manufacturing sector and the goal of strengthening the long-term competitiveness of United States manufacturing; and(8)work collaboratively with other Federal agencies, State and local governments, Tribal governments, regional authorities, economic development organizations, labor organizations, and institutions of higher education to leverage their knowledge, resources, and programs to foster manufacturing in the United States and anticipate and prepare for emergencies and global, national, and regional supply chain disruptions.(c)FunctionsIn carrying out the purposes of this Act, the Institute shall—(1)convene key industry, academic, defense, government, and other stakeholders to develop a national strategic plan for manufacturing in the United States that would identify short-, medium-, and long-term needs and priorities of the manufacturing sector in the United States, including emergency readiness;(2)monitor the status of technological developments, critical production capacity, skill availability, investment patterns, emerging defense needs, and other key indicators of manufacturing competitiveness, such as key indicators from manufacturing dealers, to provide foresight for periodic updates to the national strategic plan for manufacturing and to guide investment decisions; (3)initiate and support discovery, invention, and translational research in engineering and manufacturing by making contracts or other arrangements, including grants, awards, cooperative agreements, loans, and other forms of assistance, to conduct that research and to assess the impact of that research on the economic well-being, climate impact, and national security of the United States;(4)administer programs that incentivize and facilitate collaboration among private and public sector stakeholders in United States manufacturing;(5)award scholarships and graduate fellowships in the engineering and manufacturing disciplines;(6)award industrial, academic, and governmental fellowships to faculty and retired manufacturing experts to support the manufacturing interests of the United States;(7)advise United States manufacturers on international trade and investment policies in international markets and advise the Federal Government on how to expand business opportunities for United States manufacturers in international markets;(8)develop and assess key indicators of manufacturing competitiveness, including the geographic diversity of manufacturing in the United States, and provide interpretation and analysis of collected data on the manufacturing sector in the United States; (9)provide small and medium manufacturers, including new startups, with financial support, including loans, counseling, training, technical assistance, and advocacy;(10)identify opportunities to achieve commercial-scale production of emerging technologies by leveraging government procurement contracts, in particular contracts of the Department of Defense; and(11)be the primary entity with which other entities in the Federal Government will consult on decisions relating to manufacturing.(d)Director and Chief Manufacturing Officer(1)In generalThere shall be a Director of the Institute, who shall—(A)be appointed by the President, by and with the consent of the Senate;(B)oversee all Institute activities;(C)serve as an ex-officio member of the Institute;(D)make recommendations regarding, and manage, the budget of the Institute;(E)serve as the Chief Manufacturing Officer of the United States; and(F)advise and consult with the President and the Secretary on all policy issues relating to manufacturing.(2)Exercise of authority of the National Institute of Manufacturing(A)In generalExcept as otherwise provided, the Chief Manufacturing Officer shall exercise all of the authority granted to the Institute under this Act, including any powers and functions that may be delegated to the Chief Manufacturing Officer by the Secretary or the President.(B)Final actionsAll actions taken by the Chief Manufacturing Officer under this Act, or under the terms of a delegation described in subparagraph (A), shall be final and binding upon the Institute.(3)Delegation of functionsThe Chief Manufacturing Officer may, from time to time, delegate the performance of a function under this Act to another officer, employee, or Directorate of the Institute, including functions delegated to the Chief Manufacturing Officer.(4)Duties as Chief Manufacturing OfficerThe Chief Manufacturing Officer of the United States shall—(A)coordinate all activities within the Department of Commerce relating to manufacturing and advise and consult with the Secretary on all policy issues relating to manufacturing;(B)advise and consult with the Secretary and the heads of any other relevant agencies on the national security supply chain;(C)foster the coordination of manufacturing-related policies and activities across agencies as Chair of the Committee on Technology of the National Science and Technology Council established under section 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622); (D)promote Federal Government measures, including inter-agency input on new regulations that affect manufacturing, and policies with the potential of advancing United States technological innovation in manufacturing and exploiting manufacturing innovations of foreign origin;(E)convene key industry, labor, academic, defense, government, and other stakeholders to aid in the development of the national strategic plan for manufacturing;(F)monitor the status of technological developments, critical production capacity, skill availability, investment patterns, emerging defense needs, and other key indicators of manufacturing competitiveness to provide foresight for periodic updates to the national strategic plan for manufacturing and to coordinate with the Chief Financial Officer and Assistant Secretary for Administration of the Department of Commerce in developing the annual budgets for manufacturing-related programs of the Department of Commerce;(G)oversee and convene the Council;(H)solicit input from the public and private sectors and academia regarding emerging trends in manufacturing and the responsiveness of Federal programming;(I)convene interagency working groups to align Federal policies to drive implementation of the national strategic plan for manufacturing, including collaboration among the Department of Education, the Department of Labor, the Department of Energy, the Department of Commerce, the Department of Defense, the Environmental Protection Agency, the National Science Foundation, the Small Business Administration, and other agencies; and(J) develop and maintain the manufacturing.gov hub developed under section 7 to—(i)help inform, and serve as the principal place of interaction between, United States manufacturers and the Federal manufacturing programs described in section 7(b)(1); and(ii)provide assistance relating to—(I)international trade and investment matters;(II)research and technology development opportunities;(III)workforce development and training programs and opportunities;(IV)small and medium manufacturer needs; and(V)industrial commons and supply chains needs. (5)TermThe Chief Manufacturing Officer shall serve for a term of 6 years, unless removed earlier by the President.(e)DirectoratesUnless otherwise provided by the Chief Manufacturing Officer, there shall be within the Institute the following Directorates:(1)A Directorate for Technology Development, which shall—(A)make competitive awards to support discovery, invention, and translational research in the fields of engineering and manufacturing;(B)conduct prize competitions in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) to stimulate innovation that has the potential to advance manufacturing technology;(C)administer a pilot program establishing translational research centers associated with research universities, which will guide and fund research needed to translate laboratory results to testable beta prototypes and facilitate connections with domestic manufacturers to scale domestic production; and(D)administer other programs and activities that promote technology development.(2)A Directorate for the Industrial Commons, which shall—(A)administer the Investing in Manufacturing Communities Partnership;(B)administer the Manufacturing USA Program established under section 34 of the National Institute of Standards and Technology Act (15 U.S.C. 278s); and(C)administer other programs and activities that promote robust manufacturing innovation ecosystems and support manufacturing supply chains in the United States during emergencies.(3)A Directorate for Education and Workforce Development, which shall—(A)make competitive awards for scholarships and graduate fellowships;(B)make competitive awards for industrial, academic, and governmental fellowships to faculty and retired manufacturing experts;(C)make competitive awards for research, development, and evaluation of innovative training programs;(D)administer the Manufacturing Engineering Education Program established under section 2196 of title 10, United States Code; and(E)administer other programs and activities that promote the short-term and long-term workforce and education needs of the manufacturing sector.(4)A Directorate for Small and Medium Manufacturers, which shall—(A)administer programs for loans, investment capital, and surety bonds for small and medium manufacturing firms;(B)administer the Hollings Manufacturing Extension Partnership Program established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k); and(C)administer other programs and activities that help small and medium manufacturers prosper.(5)A Directorate on Trade, which shall—(A)manage and oversee an Office of Manufacturer Trade, which shall—(i)advise manufacturers in the United States on trade;(ii)advise the United States Trade Representative, the International Trade Administration, and other entities in the Federal Government on trade to benefit manufacturers in the United States;(iii)receive and solicit recommendations and feedback from manufacturers in the United States; and(iv)appoint an employee of the Office to serve as a liaison between—(I)the Office; and(II)(aa)the United States Trade Representative; and(bb)the Industry Trade Advisory Committees on Aerospace Equipment, Automotive Equipment and Capital Goods, and Steel; and(B)manage and oversee a United States Manufacturer Trade Council, which shall—(i)receive and solicit recommendations and feedback from manufacturers in the United States; and(ii)in addition to voting members, be composed of ex-officio members of the Industry Trade Advisory Committees described in subparagraph (A)(iv)(II)(bb).(f)AuthoritiesIn carrying out the duties under this Act, the Institute may—(1)appoint or create such advisory committees as may be appropriate for purposes of consultation and advice to the Institute in the performance of the functions of the Institute;(2)issue rules governing the manner of operations of the Institute;(3)make expenditures necessary for administering the provisions in this Act;(4)enter into contracts or other arrangements with organizations and individuals in the United States and foreign countries, including other government agencies, as the Chief Manufacturing Officer determines necessary to carry out the functions of the Institute;(5)award scholarships and fellowships to citizens of the United States for the purpose of study or scientific work in manufacturing;(6)acquire, construct, hold, and dispose of real and personal property as the Chief Manufacturing Officer determines necessary; and(7)accept unconditional gifts or donations of services, money, or property. (g)Advisory committeesThe Institute shall manage and oversee the following advisory committees:(1)The Council.(2)The Manufacturing Extension Partnership Advisory Board established under section 25(m) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(m)).(3)The Materials Processing Equipment Technical Advisory Committee.(h)Patent rights(1)In generalEach contract entered into by the Director shall contain provisions governing the disposition of inventions produced under the contract.(2)ProhibitionNo officer or employee of the Institute may acquire or transfer any rights under the patent laws of the United States for any invention achieved in performing the assigned activities of the officer or employee.(i)Transfer of functions and technical and conforming amendments(1)Investing in Manufacturing Communities Partnership(A)Transfer of functionsAll functions of the Investing in Manufacturing Communities Partnership of the Department of Commerce, including the personnel, assets, and obligations of the Investing in Manufacturing Communities Partnership of the Department of Commerce, as in existence on the day before the date of enactment of this Act, shall be transferred to the Institute.(B)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Investing in Manufacturing Communities Partnership of the Department of Commerce shall be deemed a reference to the Investing in Manufacturing Communities Partnership of the Institute.(C)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the Investing in Manufacturing Communities Partnership of the Department of Commerce shall be available for use by the Institute for purposes for which the appropriations, authorizations, allocations, or other funds were originally made available.(2)Committee on TechnologySection 102(a) of the America Creating Opportunities to Meaningfully Promote Excellence in Technology, Education, and Science Reauthorization Act of 2010 (42 U.S.C. 6622(a)) is amended by adding at the end the following: The Chief Manufacturing Officer of the United States shall serve as Chair of the Committee, as described in section 3(d)(4)(C) of the National Institute of Manufacturing Act..(3)Manufacturing USA Program(A)Transfer of functionsAll functions of the Manufacturing USA Program of the Advanced Manufacturing National Program Office, including the personnel, assets, and obligations of the Manufacturing USA Program of the Advanced Manufacturing National Program Office, as in existence on the day before the date of enactment of this Act, shall be transferred to the Directorate for the Industrial Commons of the Institute.(B)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Manufacturing USA Program of the Advanced Manufacturing National Program Office shall be deemed a reference to the Manufacturing USA Program of the Directorate for the Industrial Commons of the Institute.(C)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the Manufacturing USA Program of the Advanced Manufacturing National Program Office shall be available for use by the Institute for purposes for which the appropriations, authorizations, allocations, or other funds were originally made available.(D)Technical and conforming amendmentsSection 34 of the National Institute of Standards and Technology Act (15 U.S.C. 278s) is amended—(i)in subsection (a)—(I)by redesignating paragraph (2) as paragraph (3); and(II)by inserting after paragraph (1) the following:(2)Manufacturing DirectorThe term Manufacturing Director means the Director of the National Institute of Manufacturing.;(ii)in subsection (b)—(I)in paragraph (1), by striking The Secretary shall establish within the Institute and inserting There is within the National Institute of Manufacturing;(II)in paragraph (3), in the matter preceding subparagraph (A), by striking The Secretary, acting through the Director  and inserting The Manufacturing Director, acting through the Directorate for the Industrial Commons of the National Institute of Manufacturing; and(III)in paragraph (4)—(aa)in the paragraph heading, by inserting Manufacturing before Director;(bb)by striking Secretary and inserting Manufacturing Director; and(cc)by striking Director and inserting Directorate for the Industrial Commons of the National Institute of Manufacturing;(iii)in subsections (c)(1), (d)(3)(B), (f), (g)(1), (h)(3), (h)(4), (h)(5)(A), (h)(5)(B), (i)(1)(A)(ii), (i)(2)(A), (i)(2)(B)(i), (i)(2)(B)(ii), (j)(1), (j)(2), (j)(3), (j)(4), (j)(5), and (j)(7), by striking Secretary and inserting Manufacturing Director;(iv)in subsection (e)(1), by striking the Secretary and the Secretary of Energy and inserting the Manufacturing Director and the Secretary of Energy;(v)in subsection (g), by amending paragraph (1) to read as follows:(2)AuthorityTo the extent provided for in advance by appropriations Acts, the Manufacturing Director may use an amount not to exceed $5,000,000 for each of fiscal years 2019 through 2024 to carry out this section from amounts appropriated to the National Institute of Manufacturing.; (vi)in subsection (h)(1), by striking The Secretary shall establish, within the Institute, and inserting There is within the Directorate for the Industrial Commons of the National Institute of Manufacturing; and(vii)in subsection (i)(1), in the paragraph heading, by striking Secretary and inserting Manufacturing Director.(E)ReferencesAny reference in this Act or an amendment made by this Act to the Manufacturing USA Program of the Advanced Manufacturing National Program Office shall also be a reference to the Network for Manufacturing Innovation Program of the National Institute of Standards and Technology.(F)Rule of construction for centers of manufacturing innovationNothing in this Act shall be construed to affect, or require the transfer to the Institute of, any Federal financial assistance that is provided to a center for manufacturing innovation by any Federal entity other than the Institute under the Manufacturing USA Program of the Advanced Manufacturing National Program Office.(4)Manufacturing Engineering Education Program(A)Transfer of functionsAll functions of the Manufacturing Engineering Education Program of the Department of Defense, including the personnel, assets, and obligations of the Manufacturing Engineering Education Program of the Department of Defense, as in existence on the day before the date of enactment of this Act, shall be transferred to the Directorate for Education and Workforce Development of the Institute.(B)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Manufacturing Engineering Education Program of the Department of Defense shall be deemed a reference to the Manufacturing Engineering Education Program of the Institute.(C)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the Manufacturing Engineering Education Program of the Department of Defense shall be available for use by the Institute for purposes for which the appropriations, authorizations, allocations, or other funds were originally made available.(D)Technical and conforming amendmentsSection 2196 of title 10, United States Code, is amended—(i)in subsection (a)—(I)in paragraph (1), by striking Secretary of Defense and inserting Director of the National Institute of Manufacturing (referred to in this section as the Director), acting through the Directorate for Education and Workforce Development of the National Institute of Manufacturing;(II)in paragraph (3)—(aa)by striking The Secretary and inserting The Director; and(bb)by striking as the Secretary and inserting as the Director; and(III)in paragraph (4), by striking Secretary and inserting Director;(ii)in subsection (b), by striking Secretary and inserting Director;(iii)in subsection (d)(1)(A), by striking Secretary and inserting Director;(iv)in subsection (e), by striking Secretary of Defense and inserting Director;(v)in subsection (f), by striking Secretary and inserting Director; and(vi)in subsection (g), in the matter preceding paragraph (1), by striking Secretary and inserting Director.(5)Hollings Manufacturing Extension Partnership Program(A)Transfer of functionsAll functions of the Hollings Manufacturing Extension Partnership Program of the National Institute of Standards and Technology, including the personnel, assets, and obligations of the Hollings Manufacturing Extension Partnership Program of the National Institute of Standards and Technology, as in existence on the day before the date of enactment of this Act, shall be transferred to the Directorate for Small and Medium Manufacturers of the Institute.(B)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Hollings Manufacturing Extension Partnership Program of the National Institute of Standards and Technology shall be deemed a reference to the Hollings Manufacturing Extension Partnership Program of the Directorate for Small and Medium Manufacturers of the Institute.(C)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the Hollings Manufacturing Extension Partnership Program of the National Institute of Standards and Technology shall be available for use by the Institute for purposes for which the appropriations, authorizations, allocations, or other funds were originally made available.(D)Technical and conforming amendmentsSection 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended—(i)in subsection (a)—(I)by redesignating paragraph (7) as paragraph (8); and(II)by inserting after paragraph (6) the following:(7)Manufacturing DirectorThe term Manufacturing Director means the Director of the National Institute of Manufacturing.;(ii)in subsection (b), by striking Secretary, acting through the Director and inserting Manufacturing Director, acting through the Directorate for Small and Medium Manufacturers of the National Institute of Manufacturing;(iii)in subsection (e), by striking Secretary each place that term appears and inserting Manufacturing Director;(iv)in subsection (f), by striking Secretary each place that term appears and inserting Manufacturing Director;(v)in subsection (g)—(I)by striking Secretary each place that term appears and inserting Manufacturing Director; and(II)in paragraph (2), in the paragraph heading, by striking Secretary and inserting Manufacturing Director;(vi)in subsection (h), by striking Secretary each place that term appears and inserting Manufacturing Director;(vii)in subsection (i), by striking Not and all that follows through the Secretary and inserting Not later than 180 days after the date of enactment of the National Institute of Manufacturing Act, the Manufacturing Director;(viii)in subsection (k), by inserting Manufacturing before Director each place that term appears;(ix)in subsection (l)—(I)by striking the Secretary and the Director and inserting the Manufacturing Director; and(II)by striking and from the private sector under section 2(c)(7) of this Act (15 U.S.C. 272(c)(7); and(x)in subsection (n)—(I)in paragraph (1), in the matter preceding subparagraph (A), by inserting Manufacturing before Director; and(II)in paragraph (2), by striking Secretary and inserting Manufacturing Director.(6)Manufacturing Extension Partnership Advisory Board(A)Transfer of functionsAll functions of the Manufacturing Extension Partnership Advisory Board of the National Institute of Standards and Technology, including the personnel, assets, and obligations of the Manufacturing Extension Partnership Advisory Board of the National Institute of Standards and Technology, as in existence on the day before the date of enactment of this Act, shall be transferred to the Institute.(B)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Manufacturing Extension Partnership Advisory Board of the National Institute of Standards and Technology shall be deemed a reference to the Manufacturing Extension Partnership Advisory Board of the Institute.(C)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the Manufacturing Extension Partnership Advisory Board of the National Institute of Standards and Technology shall be available for use by the Institute for purposes for which the appropriations, authorizations, allocations, or other funds were originally made available.(D)Technical and conforming amendmentsSection 25(m) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(m)) is amended—(i)in paragraph (1), by striking Institute and inserting National Institute of Manufacturing;(ii)in paragraph (3)(B), by inserting Manufacturing before Director; and(iii)in paragraph (5)(A), by striking Secretary and inserting Manufacturing Director.(7)Office of Manufacturing(A)Transfer of functionsAll functions of the Office of Manufacturing of the International Trade Administration of the Department of Commerce, including the personnel, assets, and obligations of the Office of Manufacturing of the International Trade Administration of the Department of Commerce, as in existence on the day before the date of enactment of this Act, shall be transferred to the Office of Manufacturer Trade described in subsection (e)(5)(A).(B)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Office of Manufacturing of the International Trade Administration of the Department of Commerce shall be deemed a reference to the Office of Manufacturer Trade of the Directorate on Trade of the Institute.(C)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the Office of Manufacturing of the International Trade Administration of the Department of Commerce shall be available for use by the Institute for purposes for which the appropriations, authorizations, allocations, or other funds were originally made available.(8)Materials Processing Equipment Technical Advisory Committee(A)Transfer of functionsAll functions of the Materials Processing Equipment Technical Advisory Committee of the Bureau of Industry and Security of the Department of Commerce, including the personnel, assets, and obligations of the Materials Processing Equipment Technical Advisory Committee of the Bureau of Industry and Security of the Department of Commerce, as in existence on the day before the date of enactment of this Act, shall be transferred to the Institute.(B)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Materials Processing Equipment Technical Advisory Committee of the Bureau of Industry and Security of the Department of Commerce shall be deemed a reference to the Materials Processing Equipment Technical Advisory Committee of the Institute.(C)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the Materials Processing Equipment Technical Advisory Committee of the Bureau of Industry and Security of the Department of Commerce shall be available for use by the Institute for purposes for which the appropriations, authorizations, allocations, or other funds were originally made available.(j)Reorganization plan and transitional provisions(1)Reorganization plan(A)Submission of planNot later than 90 days after the date of enactment of this Act, the President shall transmit to the appropriate congressional committees a reorganization plan regarding—(i)the transfer of functions, personnel, assets, and obligations to the Institute under subsection (i); and(ii)any consolidation, reorganization, or streamlining of any entity transferred to the Institute under subsection (i). (B)Plan elementsThe plan transmitted under subparagraph (A) shall contain, consistent with this Act, such elements as the President determines to be appropriate, including—(i)an identification of any functions of entities transferred to the Institute under subsection (i) that will not be transferred to the Institute under the plan;(ii)a specification of the steps to be taken by the Director to organize the Institute, including the delegation or assignment of functions transferred to the Institute among officers of the Institute in order to permit the Institute to carry out the functions transferred under the plan;(iii)a specification of the funds available to each entity that will be transferred to the Institute as a result of transfers under the plan;(iv)a specification of the proposed allocations within the Institute of unexpended funds transferred in connection with transfers under the plan; and(v)a specification of any proposed disposition of property, facilities, contracts, records, and other assets and obligations of entities transferred under the plan. (C)Modification of planThe President may, on the basis of consultations with the appropriate congressional committees, modify or revise any part of the plan until that part of the plan becomes effective in accordance with subparagraph (D).(D)Effective date(i)In generalThe reorganization plan described in this paragraph, including any modifications or revisions of the plan under subparagraph (C), shall become effective for an entity in the Institute described in subsection (i) on the earlier of—(I)the date specified in the plan (or the plan as modified pursuant to subparagraph (C)), except that such date may not be earlier than 90 days after the date the President has transmitted the reorganization plan to the appropriate congressional committees pursuant to subparagraph (A); or(II)the end of the transition period.(ii)Statutory constructionNothing in this subparagraph may be construed to require the transfer of functions, personnel, records, balances of appropriations, or other assets of an entity on a single date.(iii)Supersedes existing lawClause (i) shall apply notwithstanding section 905(b) of title 5, United States Code.(2)Transitional authorities(A)Provision of assistance by officialsUntil the transfer of an entity to the Institute, any official having authority over or functions relating to the entity as of the day before the date of enactment of this Act shall provide to the Director such assistance, including the use of personnel and assets, as the Director may request in preparing for the transfer and integration of the entity into the Institute.(B)Services and personnelDuring the transition period, upon the request of the Secretary, the head of any executive agency may, on a reimbursable basis, provide services or detail personnel to assist with the transition.(3)Incidental transfersThe Director of the Office of Management and Budget, in consultation with the Chief Manufacturing Officer, shall make such additional incidental dispositions of personnel, assets, and liabilities held, used, arising from, available, or to be made available, in connection with the functions transferred by subsection (i), as the Director of the Office of Management and Budget may determine necessary to accomplish the purposes of this Act.4.National Manufacturing Council(a)EstablishmentThere is established in the Department of Commerce the National Manufacturing Council.(b)MissionThe mission of the Council shall be to—(1)ensure regular communication between the Federal Government and the manufacturing sector in the United States;(2)advise the Chief Manufacturing Officer on government policies and programs that affect United States manufacturing and provide a forum for discussing and proposing solutions to industry-related problems; and(3)ensure that the United States remains the preeminent destination for investment in manufacturing throughout the world.(c)DutiesThe duties of the Council shall include—(1)meeting from time to time to provide independent advice and recommendations to the Chief Manufacturing Officer or the Secretary regarding issues involving United States manufacturing;(2)completing specific tasks requested by the Chief Manufacturing Officer or the Secretary;(3)conveying input from key industry, labor, academic, defense, government, and other stakeholders to aid in the development of the national strategic plan for manufacturing in the United States;(4)monitoring the status of technological developments, critical production capacity, skill availability, investment patterns, emerging defense needs, and other key indicators of manufacturing competitiveness to provide foresight for periodic updates to the national strategic plan for manufacturing;(5)soliciting input from the public and private sector and academia regarding emerging trends in manufacturing, the responsiveness of Federal programming, and suggestions for areas of increased Federal attention;(6)monitoring global manufacturing trends and global threats to manufacturing sectors in the United States; and(7)providing input and improvements for the manufacturing.gov hub developed under section 7(a) to—(A)help that hub become the principal place of interaction between manufacturers in the United States and the Federal manufacturing programs described in section 7(b)(1); and(B)provide input on providing Federal assistance for manufacturers relating to—(i)international trade and investment matters;(ii)research and technology development opportunities;(iii)workforce development and training programs and opportunities;(iv)small and medium manufacturer needs; and(v)industrial commons and supply chains needs.(d)CharterThe Council shall develop a charter to govern the structure and mission of the Council.(e)Membership(1)In generalThe Council shall consist of individuals with a balance of backgrounds, experiences, and viewpoints, and shall include individuals that directly represent private industry, academia, and labor.(2)Public participationThe nomination process for membership on the Council shall include a public nomination process to the maximum extent practicable.(f)Transfer of functionsAll functions of the United States Manufacturing Council of the International Trade Administration of the Department of Commerce, including the personnel, assets, and obligations of the United States Manufacturing Council of the International Trade Administration of the Department of Commerce, as in existence on the day before the date of enactment of this Act, shall be transferred to the Office of the Chief Manufacturer.(1)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the United States Manufacturing Council of the International Trade Administration of the Department of Commerce shall be deemed a reference to the National Manufacturing Council.(2)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the United States Manufacturing Council of the International Trade Administration of the Department of Commerce shall be available for use by the Chief Manufacturing Officer for which the appropriations, authorizations, allocations, or other funds were originally made available. (g)Permanent authorityNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Council shall be a permanent authority.5.National strategic plan for manufacturingNot later than January 1 of the first calendar year beginning after the date of enactment of this Act, and each January 1 thereafter, the Chief Manufacturing Officer shall submit to Congress a report that includes—(1)an evaluation of activities and accomplishments of all Federal agencies related to carrying out the national strategic plan for manufacturing;(2)updates on, and recommendations for, the transference of any governmental entities to the Institute; and(3)recommendations for legislation to carry out the national strategic plan for manufacturing. 6.Removal of national strategic plan for advanced manufacturingSection 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622) is amended—(1)in subsection (b)—(A)in paragraph (5), by adding and at the end;(B)in paragraph (6), by striking ; and and inserting a period; and(C)by striking paragraph (7); and(2)by striking subsection (c).7.Manufacturing.gov hub(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Chief Manufacturing Officer, in coordination with the Chief Information Officer of the Department of Commerce, shall modify the website of the Department of Commerce to establish a section of the website to be known as the manufacturing.gov hub.(b)FunctionsThe manufacturing.gov hub established under subsection (a) shall—(1)serve as the primary hub for information relating to every Federal manufacturing program, including the programs identified in the March 28, 2017, report of the Government Accountability Office entitled U.S. Manufacturing (GAO 17–240);(2)provide the contact information of employees of the Federal manufacturing programs described in paragraph (1);(3)provide an avenue for public input and feedback relating to the functionality of the website of the Department of Commerce and the Federal manufacturing programs described in paragraph (1); (4)establish web pages within the hub that shall focus on—(A)technology and research and development;(B)trade;(C)workforce development and training;(D)industrial commons and supply chains; and(E)small and medium manufacturers; and(5)use machine learning to identify and disseminate answers to frequently asked questions to the public. 8.Authorization of appropriationsThere is authorized to be appropriated to the Institute such sums as may be necessary to carry out this Act.